i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-10-00059-CV

                                 IN RE NRG ENERGY, INC., ET AL.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 27, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 22, 2010, relators filed a petition for writ of mandamus and an emergency motion

for stay. The court has considered relators’ petition for writ of mandamus, the emergency motion,

and real party in interest’s response to the emergency motion and is of the opinion that relators are

not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the emergency

motion for stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM


           1
          … This proceeding arises out of Cause No. 2009-CI-19492, styled The City of San Antonio, Texas, Acting By
and Through the City Public Service Board of San Antonio, A Texas Municipal Utility vs. Toshiba Corporation; NRG
Energy, Inc., et. al., in the 37th Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann
presiding. The Honorable David A. Berchelmann denied Defendants’ Amended Motion to Strike or Modify Agreed
Scheduling Order to Continue January 25 Trial Date. However, the Honorable Michael Peden, presiding judge of the
285th Judicial District Court, Bexar County, Texas denied Defendants’ Sworn Motion to Show Authority to Prosecute
Suit.